Citation Nr: 0809476	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  

2.  Entitlement to service connection for cervical and 
thoracic spine disorders.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which denied the veteran's request to 
reopen his claim for service connection for a residuals of a 
back injury, claimed as cervical, thoracic and lumbar 
disorders.  

The Decision Review Officer at the RO in the December 2006 
supplemental statement of the case reopened the claim for 
residuals of a back injury and denied the claim.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995) the United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
of Veterans' Appeals must initially address the issue of 
whether or not new and material evidence has been submitted 
to reopen a claim in cases where there is a prior final 
decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  For that reason the Board will address the issue 
below.  

The issues of service connection for cervical and thoracic 
spine disorders are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  






FINDINGS OF FACT

1.  The RO in an April 1989 rating decision denied the 
veteran's claim for service connection for residuals of a 
back injury, specifically degenerative disc disease of the 
lumbar spine.  The veteran appealed the April 1989 rating 
decision to the Board.  

2.  In January 1990 the Board issued a decision denying 
service connection for residuals of a back injury, finding 
service connection for degenerative arthritis of the lumbar 
spine not warranted.  

3.  The RO in an April 1993 rating decision reopened the 
claim for service connection for a back injury, specifically 
of the lumbar spine and denied service connection.  The 
veteran was notified by the RO his claim for service 
connection had been denied in April 1993.  The veteran did 
not file a notice of disagreement with the April 1993 rating 
decision within one year 

4.  In a March 1998 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for degenerative disc disease of the lumbar spine.  The RO 
notified the veteran his request to reopen the claim for 
service connection for degenerative disc disease had been 
denied in April 1998.  The veteran did not file a notice of 
disagreement with the April 1998 rating decision within one 
year.  

5.  The evidence submitted since March 1998 relates to an 
unestablished fact and presents a reasonable possibility of 
substantiating the veteran's claim.  

6.  The veteran was treated for coccydynia in service, with 
no record of any lumbar spine complaints.  

7.  The earliest medical record reflecting the presence of 
lumbar spine disability shows that to have occurred in 1979, 
ten years after service.  

8.  The veteran has not credibly described events he claims 
to have occurred in service.  

9.  Medical opinions linking current lumbar spine disability 
to service are based on a factual premise not found to be 
credible.  

10.  A VA physician failed to link current lumbar spine 
disability with service.  


CONCLUSIONS OF LAW

1.  The March 1998 rating decision of the RO is final.  
38 C.F.R.§§ 3.104, 20.1103 (1997).  

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a lumbar spine disorder.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.156 (2007).  

3.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision below reopens the veteran's claim for service 
connection for a lumbar spine disorder, there is no necessity 
for any discussion as to the adequacy of any notice or 
development of the claim by VA in that regard.  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2007).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence existing 
evidence that, by itself, or when considered with previous 
evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the clam sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).  

The RO in an April 1989 rating decision denied the veteran's 
claim for service connection for residuals of a back injury, 
specifically degenerative disc disease of the lumbar spine.  
The veteran appealed the April 1989 rating decision to the 
Board.  

In January 1990 the Board issued a decision denying service 
connection for residuals of a back injury, finding service 
connection for degenerative arthritis of the lumbar spine not 
warranted.  

The RO in an April 1993 rating decision reopened the claim 
for service connection for a back injury, specifically of the 
lumbar spine and denied service connection.  The veteran was 
notified by the RO his claim for service connection had been 
denied in April 1993.  The veteran did not file a notice of 
disagreement with the April 1993 rating decision within one 
year.  The April 1993 rating decision is final.  38 C.F.R. 
§§ 3.104, 20.1103 (1992).   

In a March 1998 rating decision, the RO denied the veteran's 
request to reopen his claim for service connection for 
degenerative disc disease of the lumbar spine.  The RO 
notified the veteran his request to reopen the claim for 
service connection for degenerative disc disease had been 
denied in April 1998.  The veteran did not file a notice of 
disagreement with the April 1998 rating decision within one 
year.  The March 1998 rating decision is final.  38 C.F.R. 
§§ 3.104, 20.1103 (1997).  

The veteran submitted his request to reopen his claim for 
service connection for a back disorder in April 2002.  The RO 
in a December 2002 rating decision denied the request to 
reopen the claim and the veteran appealed to the Board.  That 
appeal is the subject of this decision.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case the March 1998 rating decision 
of the RO is the last final disallowance of the claim.  For 
that reason the Board compared the evidence in the claims 
folder in March 1998 with that submitted since that date.  

In March 1998, the evidence included the veteran's service 
medical records together with post service treatment records.  
The service records showed a brief episode of complaints of 
coccydynia in 1967, but that the spine was normal when 
examined in connection with the veteran's discharge from 
service in 1969.  Post service records reflected the onset of 
low back treatment in 1979, together with an opinion from a 
chiropractor that the veteran's current lumbar disability 
could have been caused by a fall in service that produced the 
coccydynia at that time.  

The evidence received since 1998, includes additional 
treatment records together with an opinion from a physician 
dated in 2002, that reflects a review of the record, and 
offers that the veteran's current disability was the result 
of a fall in service that at that time produced the 
coccydynia diagnosis.  

Although the post 1998 record is in many ways similar to the 
record as it stood before that time, the presence of a second 
medical opinion, offered by an actual physician, is 
sufficiently distinct from the earlier record to render it 
new and material, since the second opinion also expresses 
that there is a relationship between service and current 
disability.  Therefore, it presents a reasonable possibility 
of substantiating the claim.  Accordingly, the claim is 
reopened.  

Turning to the question of whether service connection may be 
granted, it is observed that VA's notice requirements were 
satisfied by letters dated in April 2002, October 2003 and 
March 2006, together with the copy of the rating decision 
furnished the veteran in December 2002, the statement of the 
case and supplemental statements of the case.  To the extent 
of any notice errors, they have been overcome by the 
veteran's expressed understanding of the information and 
evidence needed to substantiate his claim as set out in his 
substantive appeal, (that was accompanied by a marked up copy 
of the statement of the case), his RO hearing testimony, his 
January 2007 statement, and testimony before the undersigned.  
In this context, it is concluded that any notice error did 
not effect the essential fairness of the adjudication.  

The identified, available medical records have been 
associated with the claims file, and the veteran has been 
examined in connection with his claim.  Accordingly, it is 
concluded that the duty to assist obligations have been met.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran essentially contends that he fell in service, 
hitting his spine, and that his current lumbar spine 
disability arose from that event.  In this regard, he points 
to his treatment for coccydynia in service as proof of this 
trauma.  

As an initial matter, the record discloses that the veteran 
has not consistently described the injury he claims to have 
sustained in service.  Some post service documents indicate 
he reports he slipped in the shower, while others reflect a 
fall down stairs.  The service medical records show he was 
seen for coccydynia, but specifically note no "known 
trauma."  Subsequently dated service records do not show any 
complaints of lumbar or coccyx pain, (yet they show various 
other complaints, e.g. chest pain, stomach pain, and a bump 
on the penis), and it was indicated by the veteran at his 
separation from service that he never had, and did not then 
have painful joints.  Likewise, his spine was normal on 
clinical evaluation conducted in connection his November 1969 
service discharge.  The earliest documentation of post 
service treatment takes the form of a 1989 letter from a 
chiropractor who indicated he treated the veteran for a 
pinched lumbar nerve in 1979, (which is 10 years after 
service).  Medical records dated since 1979 establish the 
presence of current lumbar spine disability, with diagnoses 
including degenerative disease, spondylosis with neural 
foraminal narrowing and central disc herniation.  

There are essentially two pieces of medical evidence 
supporting the veteran's contentions.  These are statements 
from his chiropractor, W. B. Noreed, and a family 
practitioner, Abayomi B. Oshinowo, MD.  Both, however, have 
as their premise that the veteran fell, hitting his coccyx, 
thereby damaging segments of the spine further up that 
eventually produced his current lumbar disability.  

As set forth above, the veteran has not consistently reported 
the in-service trauma he contends caused his current 
disability.  Moreover, the record pointed to as establishing 
the injury, (treatment for coccydynia), specifically states 
there was no trauma.  Likewise, to the extent the veteran 
contends he continued to suffer discomfort from this trauma 
after the "injury," the service medical records indicate 
otherwise.  They show him being seen for other complaints, 
but they are conspicuously silent for any complaints to the 
lumbar or coccyx area, and the spine was normal when he was 
examined in connection with his service discharge.  It is 
also observed that the veteran testified in 2008 that in-
service physicians offered surgery for his coccydynia 
complaints, yet at his service discharge, the veteran 
responded no to the query "Have your had, or have you been 
advised to have any operations?"  

Given the foregoing contradictions between the veteran's 
contentions and contemporaneous records, the Board finds that 
the veteran is not credible with respect to events he 
describes as having occurred in service.  Accordingly, the 
opinions whose underlying facts rest on the veteran's self 
reported history, do not have probative value.  As such, the 
opinions by Dr. Noreed, and Dr. Oshinowo do not provide a 
basis upon which service connection may be granted.  

We are left then with evidence of a single episode of 
coccydynia in service, (notably not a lumbar spine 
complaint), and then a record of a pinched lumbar nerve 10 
years after service, (which, indeed, was reported to have 
followed an apparently contemporaneous lifting injury), and 
on-going lumbar spine disability thereafter, which disability 
has not been linked to service in any medical opinion based 
on credibly established facts.  Moreover, a VA examiner in 
July 2006, concluded that there was no link between the 
coccydynia complaints in service, and current disability.  

Under these circumstances, the greater weight of the evidence 
is against the claim for service connection for lumbar spine 
disability, and the appeal is denied.  


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a lumbar spine disorder is 
reopened, and to this extent, the appeal is granted.  

Service connection for a lumbar spine disability is denied.    


REMAND

The RO denied the veteran's claims for cervical and thoracic 
spine disorders on the basis that new and material evidence 
had not been submitted.  Those claims had not previously been 
adjudicated by the RO and there are no final rating decisions 
denying service connection for a cervical or thoracic spine 
disorder.  In Bernard v. Brown, 4 Vet App. 384 (1993), the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  The Board 
has concluded the claims must be remanded for the RO to 
adjudicate the claims de novo in order to ensure the veteran 
has been provided due process.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the information 
and evidence necessary to substantiate his claims 
for service connection for thoracic and cervical 
spine disabilities on the merits, (as opposed to as 
claims to reopen), consistent with all applicable 
legal criteria.  

2.  After conducting any development as may be 
indicated as a consequence of the veteran's 
response to the action taken in the preceding 
paragraph, re-adjudicate his claim for service 
connection for thoracic and cervical spine 
disorders on the merits.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the case and 
be given opportunity to respond.  The case should 
then be returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


